Citation Nr: 0927426	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than March 3, 
2004, for the grant of a 10 percent evaluation for a scar, 
due to the residuals of a thyroidectomy.

2.  Entitlement to an increased rating for the Veteran's 
service connected varicose veins of the right lower 
extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a scar, due to the 
residuals of a thyroidectomy, currently evaluated as 10 
percent disabling.

4.  Entitlement to service connection for a protruding disc 
of the cervical spine with radiculopathy. 

5.  Entitlement to service connection for arthritis of the 
lumbar spine with radiculopathy.

6.  Entitlement to service connection for varicose veins of 
the left leg.

7.  Entitlement to service connection for hypertension, to 
include as aggravated by the Veteran's service connected 
PTSD.

8.  Entitlement to service connection for skin rashes of the 
back, shoulders, bilateral hands, and shins, to include as 
due to herbicide exposure.

9.  Entitlement to service connection for the residuals of 
basal cell carcinoma of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to March 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  A videoconference hearing before the undersigned 
Veterans Law Judge was held in May 2009.

The Veteran's claims of entitlement to service connection for 
cervical spine, lumbar spine, and left leg varicosities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for his 
scar, due to the residuals of a thyroidectomy, on April 11, 
2002, and was granted a 10 percent rating from March 3, 2004, 
the date of a letter from a private physician.

2.  The evidence is in equipoise as to the question of 
whether the Veteran's scar would have warranted a 10 percent 
evaluation from August 30, 2002, the date of the change in 
the law which entitled the Veteran to a higher rating. 

3.  The Veteran's varicose veins of the right leg are 
currently tender to palpation and result in intermittent 
edema.

4.  The Veteran's scar of the neck is adherent, but otherwise 
not disfiguring, and measures 6 centimeters long by .02 
centimeters wide. 

5.  The preponderance of the evidence of record indicates 
that the Veteran's current hypertension is not related to 
service, to include as secondary to or aggravated by any 
service connected disability.

6.  The preponderance of the evidence of record indicates 
that the Veteran does not currently have any skin rashes 
related to service, to include as related to exposure to 
herbicides.

7.  The preponderance of the evidence of record indicates 
that the Veteran's basal cell carcinoma of the left ear is 
not related to service, to include as related to exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 30, 2002, 
but no earlier, for the grant of a 10 percent evaluation for 
the Veteran's service connected scar, due to the residuals of 
a thyroidectomy, have been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.114(a), 3.400(o) (2008).

2.  The criteria for an evaluation greater than 10 percent, 
for varicose veins of the right lower extremity, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7120 (2008).

3.  The criteria for a compensable rating prior to August 30, 
2002, and a rating in excess of 10 percent from August 30, 
2002, for the Veteran's scar due to the residuals of a 
thyroidectomy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (effective 
prior to and as of August 30, 2002).

4.  Hypertension was not incurred in service, nor is it 
secondary to, or aggravated by, any service connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

5.  Skin rashes were not incurred in service, nor is it 
related to exposure to herbicides in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).

6.  Basal cell carcinoma of the left ear was not incurred in 
service, nor is it related to exposure to herbicides in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in May 2002, November 2005, March 2007, August 
2007, and May 2008.  These letters collectively informed the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the appellant should provide.  Therefore, the Board finds 
that any notice errors did not affect the essential fairness 
of this adjudication, and that it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In May 2007, the Veteran was specifically provided notice of 
the disability rating and effective date regulations, in 
accord with Dingess/Hartman.  No prejudice has been alleged 
in the timing of this notice, and none is apparent from the 
record; and the claim was readjudicated during the course of 
this appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).

It is also noted that for an increased compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the clamant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
complaint's employment and daily life.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
This notice was clearly provided in a May 2008 letter to the 
Veteran.

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
and private medical records, providing the Veteran with a 
hearing before the Board, and providing the Veteran with 
several VA examinations.  Consequently, the duty to notify 
and assist has been satisfied in this appeal.


Entitlement to an effective date earlier than March 3, 2004, 
for the grant of a 10 percent evaluation for a scar, due to 
the residuals of a thyroidectomy.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore, or the date entitlement arose, 
whichever is the latter.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2008); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
Where the RO grants an increased rating pursuant to a 
liberalizing change in the law, the effective date is 
governed by 38 C.F.R. § 3.114(a) that provides that the grant 
of the benefit can not be earlier than the effective date of 
the change in the law.  In all other cases, the effective 
date will be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2008).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

Reviewing the evidence of record, the Veteran clearly 
submitted a claim for an increased rating for his service 
connected scar in April 2002.  A letter from the Veteran's 
private physician, dated March 3, 2004, indicates that she 
had noted the Veteran's scar to be somewhat adherent.  The 
Veteran was then provided a VA examination for his scar on 
March 9, 2004, at which time it was also noted that when he 
swallows, his scar is attached to the subcutaneous tissue, 
but caused no disfigurement.  This grant of a 10 percent 
rating was then made under the new scar regulations, 
discussed in detail below, that became effective on August 
30, 2002, which provide that disfigurement of the head, face, 
or neck be rated as 10 percent disabling when one 
characteristic of disfigurement is noted.  The Veteran's scar 
being adherent is a characteristic of disfigurement.  
Therefore, the Veteran was granted an increased rating to 10 
percent for this disability, under this new code.

The Board however, is at somewhat of a loss as to why the 
Veteran was granted this increased rating only from March 3, 
2004, the date of a letter from the Veteran's physician 
noting the adherence.  While there is no evidence of record 
in the Veteran's claim file any earlier than this letter 
indicating that the Veteran's scar had a characteristic of 
deformity, namely, adherence, such that a higher rating would 
be warranted, the Board does not find it plausible to believe 
that the Veteran's scar somehow became adherent during the 
Veteran's appeal process; thus the Board assumes that the 
Veteran's scar had been adherent since the day the Veteran 
filed this claim.

However, the Board also points out that the change in the law 
on which this grant was based became effective during the 
course of this appeal, as noted above, August 30, 2002.  As 
such, the earliest date on which an increased rating based on 
these new criteria could be granted is August 30, 2002; 
therefore, the Board finds that the Veteran would more 
properly be given an effective date of August 30, 2002, for 
the grant of a 10 percent evaluation for his service 
connected scar.


Increased rating claims

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).  The Court has 
also held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service- connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.


Entitlement to an increased rating for the Veteran's service 
connected varicose veins of the right lower extremity, 
currently evaluated as 10 percent disabling.

The Veteran's varicose veins are evaluated under Diagnostic 
Code 7120.  Under this Diagnostic Code, a 10 percent 
evaluation is warranted for varicose veins that are 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  See 38 C.F.R. § 4.104, Diagnostic Code 
7120.  A 20 percent evaluation contemplates persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the Veteran's 
right leg varicose veins.  In this regard, the Board finds 
that the evidence does not show that the Veteran's right leg 
varicose veins cause persistent edema incompletely relieved 
by elevation of an extremity.

The Veteran's VA treatment records throughout the course of 
this appeal generally show the Veteran to be found to have 
either no edema, or trace edema, of the right leg. 

On VA examination in October 2002, he was noted to have 
rather extensive varicose veins on the right side, which were 
slightly tender to touch.  There was no ulceration or skin 
breakdown.  He had good distal pulses of 2+.  Edema was not 
noted.

A letter from the Veteran's private physician dated March 
2004 indicates that the Veteran does have stasis pigmentation 
in his lower legs as well as continued pain and swelling; 
however, she does not specifically indicate that the Veteran 
had persistent edema incompletely relieved by elevation. 

The Veteran received a further VA examination in August 2008.  
At that time, the Veteran was found to have significant 
edema, without stasis pigmentation, eczema, or ulceration.  
The Veteran's varicose veins were noted to be visible and 
palpable.

An outpatient treatment record dated December 2008 showed the 
Veteran to have only trace edema, and he denied pain or 
cramping, and had normal reflexes, sensation, gait, and 
coordination.

Considering this evidence, the Board does not find that it 
shows persistent edema; while the Veteran has generally been 
found to have some level of edema on examination, his 
outpatient treatment records have usually shown only trace, 
or no edema.  The Board finds this level of symptomatology 
would be more consistent with a finding of intermittent 
edema, which would warrant a 10 percent evaluation, the 
evaluation the Veteran is already in receipt of.

As such, the Board finds that the criteria for an increased 
evaluation for the Veteran's service connected right leg 
varicose veins have not been met.  As such, the Board finds 
that the preponderance of the evidence of record is against 
this claim.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


Entitlement to an increased rating for a scar, due to the 
residuals of a thyroidectomy, currently evaluated as 10 
percent disabling.

The Veteran's scar of the neck is currently rated as 10 
percent disabling under Diagnostic Code 7800.  While this 
appeal was pending, the provisions of VA's Schedule for 
Rating Disabilities pertaining to skin disorders were 
revised, effective August 30, 2002.  When regulations are 
changed during the course of the Veteran's appeal, the 
criteria that are to the advantage of the Veteran should be 
applied.  However, if the revised regulations are more 
favorable to the Veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, August 30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).  

Prior to August 30, 2002, disfiguring scars of the head, 
face, or neck, were evaluated as 0 percent disabling if 
slightly disfiguring.  Such scars were rated as 10 percent 
disabling if moderately disfiguring.  To warrant a higher 
disability evaluation of 30 percent, severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, was required.  A 50 percent 
rating contemplated complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002).  A note to this code provides that, when in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 10 percent 
rating may be increased to 20 percent, and the 30 percent 
rating may be increased to 50 percent.  

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
Scars may also be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002).

Under the revised criteria in effect from August 30, 2002, 
disfigurement of the head, face or neck with one 
characteristic of disfigurement is rated as 10 percent 
disabling.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement, a 30 percent rating is warranted.  A 50 
percent rating requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features or; with four or five characteristics 
of disfigurement.  67 Fed. Reg. 49596 (2002) (to be codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7800).

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). Id.

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

The Board notes that it has considered other ratings codes 
that the Veteran may be rated under in 38 C.F.R. § 4.118, 
pertaining to the skin and scars; however, none of these 
other applicable diagnostic codes, either under the new or 
old regulations, provides a rating in excess of 10 percent, 
other than a rating under the codes for limitation of motion, 
which are not applicable in the instant case.  As the Veteran 
is currently in receipt of a 10 percent evaluation, the Board 
finds any further discussion of these additional rating codes 
moot.

Taking into account all relevant evidence, the Board finds 
that the criteria for an increased evaluation for the 
Veteran's service connected scar, either for a compensable 
evaluation prior to August 30, 2002, or a rating higher than 
10 percent from August 30, 2002, have not been met.  

For a compensable rating prior to August 30, 2002, the 
Veteran's scar would have had to be found to be moderately 
disfiguring.  Although there is no medical evidence of record 
during the appeals period prior to August 30, 2002, the Board 
notes that the VA examination conducted in October 2002 found 
the Veteran to have an approximately 10 cm longitudinal scar 
with some mild fibrous scar tissue appreciated 
subcutaneously, with no findings of tenderness or no 
impairment of his swallowing function.  The Board also notes 
there are some undated pictures of record, which have been 
reviewed.  Considering these pictures, and the Veteran's 
October 2002 VA examination, the Board does not find that the 
Veteran's scar rose to the level of being moderately 
disfiguring during this period, such that the criteria for a 
higher evaluation during the time would be met.

For a 10 percent rating subsequent to August 30, 2002, the 
Veteran would have to be found to have visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or; with two or three 
characteristics of disfigurement.  The Veteran's October 2002 
VA examination, as noted above, noted only one characteristic 
of disfigurement, adherence.  A March 2004 VA examination 
found the Veteran to have a scar on the neck 10 centimeters 
long, by 1 to 2 centimeters wide.  He was found to have no 
significant disfigurement with this scar.  There was no 
significant atrophy, wasting, swelling, or edema.  When he 
swallowed, the scar was attached to the underlying structure, 
but there was no significant complication of the scar itself 
in regard to dysphasia or airway compromise, or any nerve 
damage or paralysis.  

The Veteran had a further VA examination for his scars in 
January 2009.  At that time, his scar was noted to measure 6 
centimeters by .02 centimeters, and was found to be not 
adherent.  There was no loss of function or limitation of 
motion due to the scars.  There was no underlying soft tissue 
damage, no skin ulceration or breakdown, no elevation of 
depression or the scar, no disfigurement of the head, face, 
or neck, the scar was the same color as normal skin, the 
texture of the scar was normal, and the scar had no 
induration or inflexibility.  The examiner specifically noted 
that the Veteran had a well healed scar of a post partial 
thyroidectomy, and that the scar was not disfiguring.

Thus, considering the evidence of record during this period, 
the Veteran's scar has been shown to have only one 
characteristic of disfigurement, namely, adherence, and the 
Veteran has not been found to have visible or palpable tissue 
loss, or gross distortion or asymmetry of one feature.  As 
such, the Board finds that the criteria for a higher 
evaluation during this time have also not been met. 

As the criteria for a higher evaluation for the Veteran's 
service connected scar have not been met for either of the 
relevant time periods during this appeal, the Board finds 
that the preponderance of the evidence of record is against 
this claim.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


Service Connection Claims

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, such as hypertension, when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2008).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2008).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  In this case, his 
DD-214 indicates that the Veteran did serve in Vietnam, and 
therefore he is afforded the presumption of herbicide 
exposure while serving in Vietnam.

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).  The Board notes that 
none of the disabilities that the Veteran has are listed in 
38 C.F.R. § 3.309(e), therefore, service connection on a 
presumptive basis as due to herbicide exposure cannot be 
granted; however, the Veteran could still be granted service 
connection for these disabilities as directly due to 
herbicide exposure if sufficient medical evidence was 
provided linking these disabilities to the Veteran's conceded 
herbicide exposure in service. 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  The 
National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 68 Fed. Reg. 27630 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Initially, the Board points out that, although the Veteran is 
presumed to have been exposed to herbicides in service, none 
of these disabilities are ones for which service connection 
may be granted as presumptively related to herbicide 
exposure, nor has the Veteran provided any medical evidence 
linking any of these disabilities directly to herbicide 
exposure.  Thus, service connection for hypertension, skin 
rashes (which is not chloracne), and basal cell carcinoma, as 
due to herbicide exposure, on either a presumptive or direct 
basis, is not warranted.  However, the Veteran could still be 
granted service connection for any of these disabilities as 
directly related to service.  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypertension.  
Although the Veteran has testified that it is his belief that 
this disability is related to service, no medical evidence 
has been provided in support of that.  Initially, the Board 
notes that the Veteran's service medical records show no 
complaints of, or treatment for, high blood pressure.  The 
report of the Veteran's separation examination, dated October 
1977, showed the Veteran had a blood pressure reading of 
130/84, a normal finding.  There is no medical evidence of 
record showing that the Veteran had a diagnosis of 
hypertension before 1997, 20 years after his separation from 
service.  The Veteran has stated that his hypertension was 
first diagnosed in 1983; although there are no medical 
records from that time showing such a diagnosis, even 
presuming that date to be accurate, it would place his 
diagnosis at six years after his separation from service.

Further, the report of an October 2002 VA examination noted 
the Veteran's history of smoking, and indicated that his 
diagnosis of hypertension was likely due to his ongoing 
smoking abuse.

A letter from the Veteran's private doctor, dated March 2004, 
is noted, which indicates that the Veteran's service 
treatment records show blood pressure readings she would 
consider "high normal".  However, the fact remains that 
these blood pressure readings that she cites from the 
Veteran's service, 128/82, 120/80, 130/84, are within the 
normal range, and the medical evidence of record does not 
show elevated readings until 1997.

The Veteran has stated that he feels his service connected 
PTSD has exacerbated his hypertension, and service connection 
should be granted on that basis; however, the fact remains 
that the Veteran's recent VA treatment records show the 
Veteran's hypertension condition is stable and under good 
control; thus, although the Veteran has claimed, as reflected 
in the medical records, that his blood pressure problems have 
been exacerbated by his PTSD, there is simply no medical 
evidence of record which supports that statement.

Thus, with no evidence showing that the Veteran was diagnosed 
with hypertension in service, or for many years after 
service, and with no medical evidence having been presented 
which links the Veteran's current hypertension to service, 
including as secondary to or aggravated by any of the 
Veteran's service connected disabilities, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for hypertension.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for skin rashes.  In 
this regard, while the Veteran has testified to the fact that 
he believes his skin conditions are related to service, there 
is no medical evidence to support this theory.  The Veteran's 
service medical records show that the Veteran was seen in 
service twice for skin ailments, once in 1959 for athlete's 
foot, and once in 1969 for a staph infection.  The rest of 
the Veteran's service treatment records, including his 
October 1977 separation examination report, show no findings 
of any skin problems.  Likewise, the Veteran's medical 
records do not show any treatment for any further skin 
problems until approximately 2001, over 30 years after his 
separation from service, when he underwent treatment for 
basal cell carcinoma of the left ear, discussed below.  Since 
that time, the Veteran's treatment records have also shown a 
diagnosis of actinic keratosis on the Veteran's hands and 
arms, but no other skin condition, and this diagnosis of 
actinic keratosis has not been linked to the Veteran's 
service in any way, including to herbicide exposure.  
Therefore, with no evidence having been presented to indicate 
that the Veteran currently has any skin condition other than 
basal cell carcinoma of the ear, discussed below, or actinic 
keratosis, with no evidence presented indicating that the 
Veteran had any chronic skin condition for over 30 years 
subsequent to his discharge from service, and with no 
evidence having been presented linking the Veteran's current 
actinic keratosis to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
basal cell carcinoma of the left ear.  In this regard, the 
Board finds that no evidence has been presented linking the 
Veteran's basal cell carcinoma of the ear to service in any 
way.  The Veteran's service medical records do not show any 
treatment for any cancerous skin lesion.  Further, the 
Veteran was not diagnosed with basal cell carcinoma until 
2001, 33 years after his separation from service.  With no 
evidence having been presented to show that the Veteran had 
basal cell carcinoma in service, or for many years after 
service, and with no medical evidence having been presented 
to link this disability to service, to include as secondary 
to herbicide exposure, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for this disability.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an effective date of August 30, 2002, for the 
grant of a 10 percent evaluation for a scar, due to the 
residuals of a thyroidectomy, is granted.

Entitlement to an increased rating for the Veteran's service 
connected varicose veins of the right lower extremity, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for a scar, due to the 
residuals of a thyroidectomy, currently evaluated as 
noncompensably disabling prior to August 30, 2002, and as 10 
percent disabling from August 30, 2002, is denied.

Entitlement to service connection for hypertension, to 
include as aggravated by the Veteran's service connected 
PTSD, is denied.

Entitlement to service connection for skin rashes of the 
back, shoulders, bilateral hands, and shins, to include as 
due to herbicide exposure, is denied.

Entitlement to service connection for the residuals of basal 
cell carcinoma of the left ear, is denied.


REMAND

As to the Veteran's claims of entitlement to service 
connection for cervical and lumbar spine disabilities, the 
Board notes that the Veteran has reported that he incurred 
these injuries as a result of parachute jumps in service, and 
that his back has consistently hurt him from that time.  
While the Veteran's service records did show he engaged in 
three parachute jumps in service for training, they do not 
show he was a paratrooper, nor do they show he sustained any 
severe and chronic back injury in service; his October 1977 
report of separation examination specifically found the 
Veteran's back to be normal, and he reported that he had no 
problems with recurrent back pain at that time.  In fact, the 
evidence of record does not show complaints of, or treatment 
for, any back problems until many years after the Veteran's 
separation from service.

Nevertheless, a medical opinion from a private doctor, dated 
January 2006, is of record.  That examiner indicated that, in 
his opinion, the Veteran's back pain and neck pain were 
related to service.  Specifically, that examiner indicated 
that the strain placed on the Veteran's neck and back as a 
result of being a paratrooper, as well as his other Army 
assignments, had caused his current back problems.  As there 
is evidence of record indicating that the Veteran's current 
back disability may be related to an injury in service, the 
Board finds that the Veteran should be given a VA examination 
for his back, in order to determine whether the Veteran 
current has any back disability related to service.  See 38 
C.F.R. § 3.159(c)(4) (2008); see Charles v. Principi, 16 Vet. 
App. 370 (2002).

As to the Veteran's claim of entitlement to service 
connection for varicose veins of the left leg, the Board does 
note that the Veteran is currently service connected for 
varicose veins of the right leg.  A March 2004 letter from a 
private examiner indicated that she felt that the Veteran 
probably had venous vascular disease during his initial 
examination, but that it his left leg was not evaluated as 
closely.  Additionally, she indicated that vascular disease 
is a progression that usually starts early in life and was 
probably present, but subclinical, at the time of his initial 
examination.  As there is now evidence of record indicating 
that this disability may have been present shortly after 
service, the Board is of the opinion that the Veteran should 
be provided with a VA examination in order to determine 
whether his current left leg varicosities are related to 
service.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	Contact the Veteran and request that he 
provide the names and addresses of any 
health care providers who have recently 
treated him for any back condition, or 
his left leg varicose veins.  After 
obtaining any necessary releases, 
please associate all identified records 
with the Veteran's claims folder.

2.	After the above development has been 
completed, and any relevant evidence 
associated with the Veteran's claims 
file, please schedule the Veteran for a 
VA examination in order to determine 
the nature and etiology of any cervical 
or lumbar spine disability the Veteran 
may be diagnosed with.  The claims 
folder and a copy of this Remand must 
be made available to the examiner for 
review before the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should offer 
an opinion, as to any low back 
disability diagnosed, as to whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent 
probability) that such disability is 
related to service.  The examiner 
should specifically note the Veteran's 
history of three parachute jumps in 
service, and his subsequent service 
history, as well as his occupational 
and medical history subsequent to 
service.  The examiner must provide 
reasons and bases for his opinions.

3.	The Veteran should also be scheduled 
for a VA examination for his left leg 
varicose veins.  The claims folder and 
a copy of this Remand must be made 
available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., is there at least a 50 
percent probability) that the Veteran's 
left leg varicose veins are related to 
service, to include as related to his 
right leg varicose veins.  The examiner 
must provide reasons and bases for his 
opinions.

4.	Thereafter, the AMC should re- 
adjudicate the Veteran's claim of 
entitlement to service connection for 
lumbar spine, cervical spine and left 
leg varicose veins disabilities.  If 
any benefits sought are not granted, 
the Veteran should be furnished a 
supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board, 
if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


